  Case 2:19-bk-51163-MPP         Doc 50 Filed 06/18/19 Entered 06/18/19 16:27:06   Desc
                                  Main Document Page 1 of 7




SO ORDERED.
SIGNED this 18th day of June, 2019

THIS ORDER HAS BEEN ENTERED ON THE DOCKET.
PLEASE SEE DOCKET FOR ENTRY DATE.




        ________________________________________________________________
Case 2:19-bk-51163-MPP          Doc 50 Filed 06/18/19 Entered 06/18/19 16:27:06                  Desc
                                 Main Document Page 2 of 7




        WHEREAS, the Court finds that the Debtor reqmres the use of cash collateral

encumbered pre-petition and that the Debtor shall be entitled to use cash collateral on a

preliminary basis pursuant to 11 U.S.C. §363(c)(2)(A); it is, accordingly, Ordered as follows:

        1.     That Debtor shall be entitled to use cash collateral on a preliminary basis as

provided by 11 U.S.C. §363(c)(2)(A) in the ordinary course of its business only for the following

actual and necessary operating expenses as more particularly described in the Budget attached

hereto and incorporated herein by reference as Exhibit A. The Debtor shall not exceed the

attached Budget.

       2.      That Pinnacle Bank is hereby granted a post-petition replacement lien against the

post-petition assets of the Debtor as substitute and additional collateral identical in scope,

priority and perfected to the same extent as the lien of Pinnacle Bank existed pre-petition.

       3.      That the Debtor will deposit all required employment taxes on the date payroll is

made and will provide evidence of said employment tax deposit to the US Trustee's Office on

the second business day after payroll is made. The Debtor will file all post-petition payroll or

other tax returns when due and pay any balance thereon with said return.

       4.      That the Debtor shall timely pay fees to the United States Trustee and shall timely

file and serve copies of the Monthly Operating Reports as required by Federal Rule of

Bankruptcy Procedure 2015.3(a). Upon Debtor's failure to comply with any of the terms of this

Order, the U.S. Trustee may file a Certificate of Non-Compliance and the case may be dismissed

or converted upon notice and hearing.

       5.      That the hearing on the Motion is continued to July 2, 2019 at 9:00 a.m. in the

Bankruptcy Courtroom, Second Floor, James H. Quillen U.S. Courthouse located at 220 West



                                                 2
Case 2:19-bk-51163-MPP   Doc 50 Filed 06/18/19 Entered 06/18/19 16:27:06   Desc
                          Main Document Page 3 of 7
Case 2:19-bk-51163-MPP   Doc 50 Filed 06/18/19 Entered 06/18/19 16:27:06   Desc
                          Main Document Page 4 of 7
Case 2:19-bk-51163-MPP   Doc 50 Filed 06/18/19 Entered 06/18/19 16:27:06   Desc
                          Main Document Page 5 of 7
Case 2:19-bk-51163-MPP   Doc 50 Filed 06/18/19 Entered 06/18/19 16:27:06   Desc
                          Main Document Page 6 of 7
Case 2:19-bk-51163-MPP   Doc 50 Filed 06/18/19 Entered 06/18/19 16:27:06   Desc
                          Main Document Page 7 of 7
